840 F.2d 16
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Willie Lee FLETCHER, Petitioner-Appellant,v.TENNESSEE DEPARTMENT OF CORRECTIONS, Stephen Norris, BettyStiddum and Gary Livesay, Respondents-Appellees.
No. 87-5886.
United States Court of Appeals, Sixth Circuit.
Feb. 19, 1988.

Before KEITH, BOYCE F. MARTIN, Jr., and RYAN, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Petitioner filed an action which the district court construed as one for federal habeas corpus relief under 28 U.S.C. Sec. 2254.  The court sua sponte dismissed the petition as frivolous under 28 U.S.C. Sec. 1915 for want of exhaustion of state remedies.  This dismissal was without prejudice to refile.  This appeal followed.  On appeal the parties have briefed the issues, petitioner proceeding pro se.


3
Upon consideration, we affirm for the reasons set forth in the district court's order entered June 2, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.